—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of grand larceny in the first degree (Penal Law § 155.42), grand larceny in the third degree (Penal Law § 155.35), attempted grand larceny in the second degree (Penal Law §§ 110.00, 155.40), scheme to defraud in the first degree (Penal Law § 190.65), and 10 counts of offering a false instrument for filing in the first degree (Penal Law § 175.35). The charges are based on allegations that de-